UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 11, 2009 First National Community Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 333-24121 23-2900790 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 102 E. Drinker St., Dunmore, PA (Address of principal executive offices) (Zip Code) (570) 346-7667 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM8-K Item 8.01 OTHER EVENTS On December 11, 2009, the Company announced the declaration of a $.02 per share cash dividend payable December 28, 2009 to shareholders of record on December 21, 2009.A press release dated December 11, 2009, regarding the fourth quarter cash dividend is attached as exhibit 99.1 and incorporated herein by reference Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibit Press release issued December 11, 2009 regarding the fourth quarter cash dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form8-K to be signed on its behalf by the undersigned, thereunto duly authorized. First National Community Bancorp, Inc. (Registrant) Dated: December 11, 2009 /s/ William S. Lance William S. Lance Treasurer and Principal Financial Officer Exhibit Index Item Number Description Press release issued August 26, 2009 regarding the third quarter cash dividend.
